The opinion of the court was delivered by
Taft, J.
Martha A. Willey was a married woman at the time of the transaction; her contract was void. In the most favorable light, as claimed by the orator, it was simply a loan made to her by her father; her promise to pay him the amount was null. Hayward v. Barker, 52 Vt. 429; Hubbard v. Bugbee, ante, 172. This case is not within the principle of those cases in which relief has been granted, where a married woman having a separate estate, contracts debts for the benefit of such estate, or for her own benefit upon its credit, and such debts have been declared charges upon the estate and payment enforced therefrom. Such contracts may be. enforced in equity; but we do not understand that courts of equity even ever enforce the void contracts of a married woman; i. e., contracts made without reference to her separate estate or upon the credit of such estate.
Legislation now makes a feme covert liable at law upon contracts, — Acts of 1884, No. 140; but this cause arose prior to its passage.
The decree dismissing the bill is affirmed and cause remanded.